Electronically Filed
                                                Supreme Court
                                                SCWC-29794
                                                24-OCT-2013
                                                01:15 PM




           SCWC-29794, SCWC-29795, SCWC-29796

      IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       SCWC-29794

    STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                           vs.

NELSON KUUALOHA ARMITAGE, Petitioner/Defendant-Appellant.
                  (CASE NO. 2P106-02017)


                       SCWC-29795

    STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                           vs.

  RUSSELL K. KAHOOKELE, Petitioner/Defendant-Appellant.
                  (CASE NO. 2P106-02018)


                       SCWC-29796

    STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                           vs.

    HENRY MAILE NOA, Respondent/Defendant-Appellant.
                 (CASE NO. 2P106-01909)



     CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
(ICA NOS. 29794, 29795, and 29796; CASE NOS. 2P106-02017,
              2P106-02018, and 2P106-01909)
        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           The Application for Writ of Certiorari filed on

September 16, 2013 by Petitioners/Defendants-Appellants Nelson

Kuualoha Armitage, Russel Kahookele, and Henry Maile Noa is

hereby accepted.

           IT IS HEREBY ORDERED, that no oral argument will be

held in this case.    Any party may, within ten days and pursuant

to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move

for retention of oral argument.

           IT IS FURTHER ORDERED, that within 10 days from the

date of this order, each of the parties shall file a supplemental

brief not to exceed five pages in length, addressing whether the

Complaint must be dismissed without prejudice under State v.

Apollonio, No. SCWC–11–0000695, 2013 WL 5574921 (October 10,

2013), because it did not allege the state of mind required to

commit the offense of Entrance into the Reserve, Hawai#i

Administrative Rule § 13-261-10.

           DATED:   Honolulu, Hawai#i, October 24, 2013.

Daniel G. Hempey,                  /s/ Mark E. Recktenwald
for petitioners
                                   /s/ Paula A. Nakayama

                                   /s/ Simeon R. Acoba, Jr.

                                   /s/ Sabrina S. McKenna

                                   /s/ Richard W. Pollack




                                   2